                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    MOBILE DIVISION

IN RE                                                 :
                                                      :
ANNITRA RACHEL PRESLEY,                               :        Case No. 17-00635
(aka Annitra Rachel Kilpatrick, aka                   :        Chapter 13
Annitra Kilpatrick Presley, aka Annitra               :        Judge JERRY C. OLDSHUE
Presley, aka Annitra R. Presley, aka                  :
Annitra K. Presley)                                   :
                          DEBTOR.                     :
---------------------------------------------------------------------------------------------------------------------


 ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR
 STAY FILED BY U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF
                      THE IGLOO SERIES III TRUST

        This matter coming before the Court on March 18, 2020 on the Motion for Relief from
Automatic Stay and Co-Debtor Stay filed by U.S. Bank Trust National Association, as Trustee of
the Igloo Series III Trust (hereinafter "Creditor"), and this Court being informed of the
agreement of the parties hereto, it is therefore ORDERED, ADJUDGED AND DECREED as
follows:

    1. The Creditor may file a claim for the post-petition mortgage arrearage through March
       2020 plus the attorney fees and costs in connection with Creditor's Motion for Relief
       from Stay. The arrearage to be put into the plan is as follows:
              5 payments @ $418.71 for 08/19 to 12/19:                     $2,093.55
              3 payments @ $404.50 for 1/2020 to 3/2020:                   $1,213.50
              Attorney Fees and Costs for MFR:                             $831.00
              Less Suspense Balance:                                       ($325.16)
              Total:                                                       $3,812.89

    2. The Motion for Relief from Stay and Co-Debtor Stay filed by the Creditor is hereby
       conditionally denied. However, should the Debtor default under the mortgage agreement
       between the parties by failing to make payments due on the 1st day of each month within
       the next TWENTY-FOUR MONTHS beginning April 2020 and continuing through
       March 2022, the Creditor may file with the Court a Notice of Default giving the Debtor
       twenty (20) days to cure. A copy of the Notice of Default shall also be mailed to the
       Debtor and Co-Debtor.

    3. If the default is not cured within twenty (20) days from the date the notice is issued, then
       the Creditor may file a Notice of Termination of Stay with the Court and mail a copy to
       the Debtor and Co-Debtor. Upon filing the Notice of Termination of Stay, the stay shall
       lift without further Order from the Court. Further, upon lifting of the stays the Creditor is




  Case 17-00635           Doc 63       Filed 03/24/20 Entered 03/24/20 12:34:48                     Desc Main
                                         Document     Page 1 of 3
       allowed to communicate with the Debtor as required under the note and mortgage or
       under state law. Waiver of default shall not constitute waiver of subsequent default.

   4. If relief from the automatic stay under 11 U.S.C. § 362 and § 1301 becomes effective,
      this Creditor is thereafter entitled to enforce any and all of its right, title, interest in and to
      the subject property under applicable non-bankruptcy law. The filing and service of
      Notice of Payment Change and/or Notices of Post-Petition Fees, Expenses, and Charges,
      as described by FRBP 3002.1(b) and FRBP 3002.1(c) are not required once relief from
      the automatic stay under 11 U.S.C. § 362 is triggered and becomes effective. Upon entry
      of this Order granting relief from the automatic stay under 11 U.S.C. § 362, the 14-day
      stay of Rule FRBP 4001(a)(3) is waived.

Dated: March 24, 2020




This Order was submitted to the Debtor’s attorney to review prior to submission to the Court.


This document was prepared by:
Mark A. Baker, ASB 2549-E57M
3550 Engineering Drive, Suite 260
Peachtree Corners, GA 30092
Telephone: (404) 474-7149
Facsimile: (404) 745-8121
E-mail: mbaker@mtglaw.com
Attorneys for Creditor




  Case 17-00635       Doc 63      Filed 03/24/20 Entered 03/24/20 12:34:48                Desc Main
                                    Document     Page 2 of 3
PARTIES TO RECEIVE COPIES:

Annitra Rachel Presley
851 Trailwood Drive East
Mobile, AL 36608

James Presley
851 Trailwood Drive East
Mobile, AL 36608

Herman D. Padgett
c/o Padgett and Robertson, Attorneys
4317 Downtowner Loop North
Mobile, AL 36609

Lacy Robertson
Padgett & Robertson
4317 Downtowner Loop North
Mobile, AL 36609

Daniel B. O’Brien
Chapter 13 Trustee
P.O. Box 1884
Mobile, AL 36633

Mark A. Baker
3550 Engineering Drive, Suite 260
Peachtree Corners, GA 30092




  Case 17-00635      Doc 63    Filed 03/24/20 Entered 03/24/20 12:34:48   Desc Main
                                 Document     Page 3 of 3
